UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5175



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KELVIN TREMAYNE DAVIS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:05-cr-00206)


Submitted: June 6, 2007                        Decided:   July 9, 2007


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David G. Belser, BELSER & PARKE, Asheville, North Carolina, for
Appellant. Gretchen C. F. Shappert, United States Attorney, Thomas
Cullen, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kelvin Tremayne Davis appeals his conviction and sentence

after pleading guilty to possession with intent to distribute

cocaine and cocaine base, in violation of 21 U.S.C. § 841(a)(1)

(2000),   and   possession   of   a   firearm   in   relation   to   a   drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1) (2000).

On appeal, Davis contends that the district court erred in denying

his motion to suppress evidence found pursuant to a search of a

motel room that he had allegedly rented.         Davis asserts that the

affidavit submitted in support of the search warrant failed to

establish   probable   cause   because    (1)   there   was   no   basis   to

determine the reliability of the anonymous tip provided by a

“concerned citizen,” (2) the anonymous tip was not sufficiently

corroborated, (3) police surveillance uncovered no criminal actions

on Davis’ part and largely involved individuals other than himself,

(4) there was an insufficient nexus between the observed conduct

and the subject motel room, and (5) the inclusion of Davis’ arrest

record was factually misleading.

            Legal conclusions underlying the denial of a motion to

suppress are reviewed de novo, while factual findings are reviewed

for clear error.   United States v. Moreland, 437 F.3d 424, 429 (4th

Cir.), cert. denied, 126 S. Ct. 2054 (2006).             The evidence is

construed “in the light most favorable to the . . . prevailing

party below.”    United States v. Seidman, 156 F.3d 542, 547 (4th


                                  - 2 -
Cir. 1998). When making a probable cause determination, courts use

a “totality of the circumstances” analysis, allowing the judge to

review the facts as a whole and make a common sense determination

as to whether there is a “fair probability that contraband or

evidence of a crime will be found in a particular place.”              United

States v. Williams, 974 F.2d 480, 481 (4th Cir. 1992) (quoting

Illinois v. Gates, 462 U.S. 213, 238 (1983)).             On review by an

appellate court, a magistrate judge’s finding of probable cause is

entitled to “great deference.”      Williams, 974 F.2d at 481.

           After thoroughly reviewing the record and the parties’

submissions, we conclude that the district court did not err in

denying Davis’ motion to suppress.        Surveillance of Davis, and of

the motel room from which the evidence was seized, provided more

than ample reason to support the search of that room.             Moreover,

the anonymous tip that alerted police to the possibility of drug

dealing at the motel room was sufficiently corroborated by adequate

police work.    The inclusion of Davis’ arrest record in the warrant

application was not improper in light of the other evidence,

notwithstanding the fact that two of Davis’ prior arrests led to

reduced   charges   or   dismissals.      In   short,   Davis’   claims   are

meritless.   Accordingly, we affirm Davis’ conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                  - 3 -
        AFFIRMED




- 4 -